Citation Nr: 1619606	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran appealed the decision to the Board, and while the case was before the Board, the Veteran died in January 2011.  The Veteran's wife subsequently died in April 2011.  In April 2012, the appellant, who is the Veteran's daughter, was substituted as the claimant in this matter to complete the processing of the claim. 

The matter was remanded by the Board in July 2014 to obtain a medical opinion.  The case has now been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the present claim.

In the July 2014 remand, the Board directed that the claims file be forwarded to an appropriate specialist for an opinion as to whether the Veteran's service-connected disabilities of cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee, either singly or taken together, precluded him from obtaining or retaining substantially gainful employment.  The opinion was to address the Veteran's ability to procure and maintain gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The opinion provider was asked to take into consideration the Veteran's contentions, including that due to mental difficulties he could only work as a self-employed accountant out of his home, working at his own pace, without supervision.

Pursuant to the remand directives, an opinion was obtained in September 2014.  However, the opinion provider, an internal medicine physician (who also conducted a previous August 2009 VA general medical examination), provided an inadequate response, stating that the Veteran was unable to work, because he died in January 2011.  The physician was requested to provide another opinion, which was completed a few weeks later.  The physician stated that there was clear evidence that the Veteran was able to secure and follow a substantially gainful occupation consistent with his education and occupational background.   This statement appears to be based upon the finding that the Veteran was able to maintain his bookkeeping business despite suffering from chronic brain syndrome.  However, following a review of the claims file, it appears that the physician merely restated his comments from the August 2009 VA examination.  The physician did not describe any  particular occupational functions that would be compromised by the Veteran's service-connected disabilities, and did not consider the Veteran's contentions, including a December 2009 statement where the Veteran stated that his accounts understood he had "mental problems" and made concessions for him during the years he worked, including letting him take more time to finish work.  The Veteran also indicated his wife would do a lot of the work he was not able to do, such as typing and filing.  The Veteran contended that if he worked for someone he would not have lasted very long because of his lack of concentration and inability to keep on task.

Also, the because the physician did not at all discuss the Veteran's service-connected shrapnel wound to the left knee as directed in the July 2015 remand, a separate opinion was obtained from an Appeals Management Center (AMC) Medical Officer in October 2015.  This AMC Medical Officer provided an opinion which only considered the Veteran's knee disability.  Neither opinion obtained considered the combined effects of the Veteran's service-connected disabilities of cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee on his employment.  Based on the above, and in order to accurately assess the claim and comply with the previous remand orders, a remand for a new opinion is warranted in this instance.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate specialist (other than the physician who rendered the September 2014 opinion and the AMC Medical Officer who rendered the October 2015 opinion) for an opinion as to whether the Veteran's service-connected disabilities of cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee, either singly or taken together, precluded him from obtaining or retaining substantially gainful employment.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the clinician.  The examination report should reflect that such review was accomplished.

The opinion provider should address the Veteran's combined functional impairment from his service-connected cerebral concussion with post-traumatic cephalgia and shrapnel wound to the left knee on his ability to secure or follow a substantially gainful occupation.  The examiner should consider the Veteran's educational background as well as his occupational history, without consideration of his age and any nonservice-connected disabilities.  The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience.

The opinion provider should cite to the medical and competent lay evidence of record, and explain the rationale for all opinions given.  The examiner should take into consideration the Veteran's contentions, including a December 2009 statement where the Veteran stated that his accounts understood he had "mental problems" and made concessions for him during the years he worked, including letting him take more time to finish work; that  his wife would do a lot of the work he was not able to do, such as typing and filing; and that if he worked for someone he would not have lasted very long because of his lack of concentration and inability to keep on task.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




